 536DECISIONSOF NATIONALLABOR RELATIONS BOARDWallace,Murray,CorporationandInternationalBrotherhood of OperativePotters,AFL-CIO,Petitioner.Case 26-RC-2902March 20, 1968DECISION ON REVIEW AND CERTIFICATIONOF RESULTS OF ELECTIONBY MEMBERS FANNING, JENKINS, AND ZAGORIAPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 26 onMay 26, 1967, an election by secret ballot was con-ducted on June 23, 1967, under the direction andsupervision of the Regional Director. At the con-clusion of the election, the parties were furnishedwith a tally of ballots which showed that, of approx-imately 36 eligible voters, 35 cast ballots, of which16 were for, and 18 against, the Petitioner, and 1ballot was challenged. There were no void ballots.Thereafter, the Petitioner filed timely objections toconduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Acting RegionalDirector conducted an investigation and, on August1, 1967, issued and duly served upon the parties hisSupplemental Decision and Direction of SecondElection in which he overruled Petitioner's objec-tions 2 through 7, sustained objection 1, set asidethe election, and directed a second election.On August 23, 1967, the Employer filed a timelyrequest for review of the acting Regional Director'sSupplemental Decision and Direction of SecondElection; the Petitioner filed a brief in opposition torequest for review.On September 13, 1967, the -Board issued anorder granting request for review and directinghearing with respect to issues raised by Petitioner'sobjection 1, and the Employer's request for reviewof the Regional Director's Supplemental Decisionand Direction of Second Election. The Hearing Of-ficerwas directed to prepare and cause to beserved on the parties a report containing resolu-tions of the credibility of the witnesses, findings offact,and recommendations to, the Board as todisposition of said issues.Pursuant to the Board's Order, a hearing washeld at Tupelo, Mississippi, on October 12 and 13,1967, before Thomas D. Johnston, Hearing Officer.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.On November 8, 1967, the Hearing Officer is-sued and duly served on the parties his report and'Excelsior Underwear Inc.,156 NLRB 1236recommendations on objections to election, recom-mending that objection 1 be sustained, the electionbe set aside, and a second election directed.Thereafter, the Employer filed timely exceptions tothe Hearing Officer's report and a supporting brief,and the Petitioner filed exceptions to the HearingOfficer's report.Pursuant to the provisions of Section 3(b) of the'National Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the Hear-ing,Officer made at the hearing'and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's report on objection 1, the excep-tions and brief, and the entire record in this case,and hereby adopts the Hearing Officer's findingsonly to the extent consistent herewith. For thereasons set forth below, the-Board rejects the Hear-ing Officer's recommendation that the election beset aside.The record reveals that an antiunion petition, orletter (herein called petition) was circulated at theEmployer's plant by employees David Bruce andJimmy Smith;,the petition was Bruce's idea. On theTuesday night preceding the Friday election,-Brucewent to the home of Westmoreland, the Employer'spersonnel manager, to get some advice on whetherthe petition would be proper; he showed West-moreland a rough draft of the petition. Westmore-land told Bruce that he (Westmoreland) could havenothing to do with it but that what the employeesdid on their off time was their privilege; he also saidhe appreciated the way Bruce felt about it. BrucetoldWestmoreland that he might mail copies of thepetition to the employees and requested a list ofemployee names and addresses;Westmorelandreplied that he could get such a list from his desk.Westmoreland testified that he felt Bruce had asmuch right to such a list as the Union, which had anExcelsiorlist.'The next morning, Bruce told Westmoreland thathe had the petition typed up and would probablyshow it to the other employees and ask them tosign.He also-told Westmoreland- that Dan Ballard,a local printer, was coming to see him at 10 a.m.and asked Westmoreland to get him (Bruce) whenBallard arrived.The record reveals that the petition was circu-lated by Bruce, and then Smith, on company time.Some of the employees were told by Bruce andSmith that the petition would let the Company170 NLRB No. 63 WALLACEMURRAY CORPORATIONknow where they stood; some were also told thatPersonnelManagerWestmoreland and PlantManager Rowlands would receive copies of thepetition.Later that morning (in the course of circulatingthe petition), Smith, in the presence of five em-ployees, handed the petition to Foreman GeorgeMatthews and asked him if there was anythingwrong with signing it. Matthews read the petition sothat Smith and the other employees could hear him,and asked Smith who wrote it, because he knewSmith was illiterate. Upon Smith's replying that itwas written by another employee, Matthews said hedidn't see anything wrong with signing it as long asitwasn'tdone on company working hours. Smiththen said to the other employees, "you see its allright to sign this" to which one of the employeesreplied, "not on company time."_ Matthews thenleft the area.Smith then returned the petition, which had 18signatures on it, to'Bruce.2During Bruce's 10 a.m.break, Ballard, the printer, arrived and Bruce gaveBallard the petition and the list of the employees'names and addresses from Westmoreland's desk.On that same day (Wednesday) copies of the peti-tion were sent to most of the employees and -toRowlands and Westmoreland. The following dayWestmoreland removed a copy of the petitionBruce had posted next to the timeclock; Westmore-land told an inquiring employee that he was remov-ing the petition because the bulletin board was onlyfor posting company material.The week before the petition was circulated, em-ployee Smith asked Foreman Matthews if he(Smith) could put "Vote No" signs on automobiles.After conferring with Plant Manager Rowlands,Matthews told Smith that Rowlands didn't seeanything wrong with it as long as it wasn't done oncompany time.The Hearing Officer found that the Employer en-couraged, assisted, ratified, and condoned the cir-culation of the antiunion petition on company timeand property, although it had a no-solicitation rule,and that this warranted setting aside the election.He found that the encouragement consisted ofWestmoreland's statement to Bruce that he ap-preciated the way Bruce felt about it, and that hecould do whatever he wanted with the petition. TheEmployer's assistance consisted of making availablethe list of employees' names and addresses. The cir-culation of the petition was ratified by allowing it tobe circulated on company time and property inzEmployee Albert Buckanan, whose name appears on the petition, de-nied that he ever signed the petition or authorized anyone to place hisname on it.He further denied that either Bruce or Smith ever talked to himabout the petition,and denied that he received a copy of the petition in the537violation of a no-solicitation rule. The Hearing Of-ficer found that the Employer had a no-solicitationrule in effect on the basis of Foreman Matthews'statements to Smith that he could not circulate theantiunion petition on company time and could notput "Vote No" signs on his car on company time.The Employer excepts, contending that neitherWestmoreland's nor Matthews' remarks constitutedencouragement or employer participation, that theHearing Officer's finding that the Employer had ano-solicitation rule is clearly erroneous, and thatthe fact that Westmoreland made the list of namesand addresses available does not show assistancebecause, underExcelsior,the Employer had madesuch a list available to the Union. We find merit inthe Employer's exceptions.The Hearing Officer found that the Employerratified and condoned the circulation of the peti-tion by permitting it to be openly circulated oncompany time in violation of a no-solicitation rule.In our opinion, the record does not support a find-ing that the Employer had a no-solicitation rule ineffect. The Hearing Officer's finding with respect tothe no-solicitation rule is based solely on the twoinstances in which Foreman Matthews told an em-ployee engaged in antiunion activity that he couldnot do so on company time. On the other hand, therecord reveals that employees were allowed to talkabout anything, including -the Union, while at work.There is no evidence whatsoever to show that thepurported no-solicitation rule was enforced againstunion adherents. Indeed, if there is any evidence ofdisparate treatment with respect to the applicationof a no-solicitation rule, it is as the Employer sug-gests disparate treatment of antiunion solicitation.Accordingly, we are unable to conclude, as did theHearing Officer, that the Employer ratified andcondoned the circulation of the petition in violationof a no-solicitation rule.Nor do we agree with the Hearing Officer's find-ing that Westmoreland's statements to Bruce thathe could do what he wanted with the petition andthat what he did on his time off was his privilege,although he (Westmoreland) appreciated the wayBruce felt, constituted encouragement or assistance.In fact,Westmoreland made this clear to Bruce bytelling Bruce that he could have nothing to do withit.Put differently, we are not prepared to say West-moreland encouraged Bruce because he did not tellBruce he could not circulate the petition. Likewise,we do not find, as did the Hearing Officer, thatMatthews encouraged or assisted in the circulation-mail or saw it posted in the plant The parties stipulated that Willie Mc-Gaughy, whose name appears on the petition,was not at work on the daythe petition was circulated 538DECISIONSOF NATIONALLABOR RELATIONS BOARDof the petition when he told Smith, in the presenceof certain other employees (and in response to theilliterateSmith's inquiry), only that there wasnothingwrong withsigning thepetition. In fact,Matthews made it clear that it should not be doneon company time even though as we have foundsuprathe Employer did not have a no-solicitationrule. Inour opinion, the foregoing incidents do notprovide a sufficient basis for finding that the Em-ployer encouraged or assisted in the circulation ofthe antiunionpetition.The only evidence which tends to demonstratethe Employer'swillingnessto assist employee Brucein the circulation of the petition is the fact thatWestmoreland made the list of employee namesand addresses available to Bruce. In this connec-tion, however, Westmoreland testified that he sawno reasonwhy Bruce should not have the list, sincesuch a listhad been made available to the Union, inaccordance with the Board'sExcelsior3rule. In thelight of theExcelsiorrule, with its emphasis upon aninformedelectorate,Westmorelandmightreasonably have assumed that Bruce was entitled tothe list. For this reason we conclude that makingthe list of employees' names and addresses availa-ble to Bruce did not constitute encouragement orassistance,particularly in the circumstances of thiscase, where the record does not otherwise supporta finding that the Employer encouraged, par-ticipatedin, assisted,or was in anyway responsiblefor the circulation of the antiunion petition.' Sincewe do not find a sufficient basis for concluding thatthe Employer interfered with the conduct of theelection, we shall accordingly overrule objection Iand certify the results of the election.-CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes cast in the election held on June 23, 1967,has not been cast forInternationalBrotherhood ofOperative Potters, AFL-CIO, and that said labororganizationisnot the exclusivebargainingrepresentative in the unit found appropriate withinthemeaningof Section 9(a) of the Act, asamended.ExcelsiorUnderwear Inc,156 NLRB 1236The Petitionercontends that since the employees solicited by Bruceand Smith were told thatthe petition would show management where theemployees stood andthatWestmoreland and Rowlandswould receive co-pies of thepetition,the circulationof thepetition was analagous to a poll,in which the polling standards set forth inStruksnesConstruction Co , Inc,165 NLRB 1062, were not met,, and that this is an independent basis forsetting aside the election. In view ofour findingthat the Employer was notin any wayresponsiblefor thepetition, wefind it unnecessaryto pass uponthe Petitioner's contentionThe Petitioner exceptsto theHearingOfficer's credibilityfindings andconclusionswith respectto the signatures of Buckananand Willie Me-Gaughy which appear on the printed copies ofthe petition sent to all theemployees,contendingthat theirsignatures were unauthorizedand thatthis constitutesa material misrepresentation which is an independent basisfor setting aside the election. Although we find meritin the Petitioner's ex-ceptionsto the Hearing Officer's credibilityfindingswith respect toBuckanan'sand McGaughy's signatures,even if we wereto assume thatBuchkanan's andMcGaughy's signatures were misrepresented on the peti-tion, we wouldnot set asidethe electionsince, in our opinion, this is not thetype of misrepresentationthat would have a substantial impact on the con-duct of theelection-